DETAILED ACTION
This action is a response to an application filed on 6/19/20 in which claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (Pub. No.: 2014/0073329), herein Kang.
            As to claim 1, Kang teaches a method performed by a base station in a wireless communication system, the method comprising:

            transmitting, to a terminal, a first message including first information on a carrier frequency of at least one neighbouring cell and second information on a measurement configuration for the at least one neighbouring cell (Kang [0071] Referring to FIG. 14, in step 1401, the terminal performs beam scanning. In other words, the terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station FIG. 14, the terminal can acquire information necessary for the beam scanning before performing the beam scanning.); 
            receiving, from the terminal, a measurement report including a measurement result of the at least one neighbouring cell (Kang [0080] Referring to FIG. 15, in step 1501, the handover determiner receives a measurement report with respect to beam scanning performed by the terminal. The measurement report can include at least one of received signal strengths with respect to scanning beams or a result of comparison between the received signal strengths);
            transmitting, to the terminal, a second message for adding the at least one neighbouring cell based on the measurement report (Kang [0080] Referring to FIG. 15, in step 1501, the handover determiner receives a measurement report with respect to beam scanning performed by the terminal. The measurement report can include at least one of received signal strengths with respect to scanning beams or a resu999lt of comparison between the received signal strengths [0100] When the received signal strength difference between the serving beam and the target beam is equal to or greater than the threshold value, and the received signal strength difference between the active beam and the target beam is equal to or greater than the threshold value, the control unit 1730 determines a handover to the target beam and transmits a handover command to the terminal (adding one neighboring cell)) wherein the second information includes information for beam measurement (Kang [0068] the terminal 1330 can be provided with information necessary for beam scanning by the serving base station 1321. For example, the information necessary for beam scanning can include at least one of a point in time for beam scanning (for example, period and frame number), a location of resources in which the scanning beam is transmitted, the number of the types of scanning beams, the number of beams, and a list of scanning beam identifiers. The information necessary for beam scanning can be provided at an initial entrance or through periodic signaling)

            As to claim 6, Kang teaches a method method performed by a terminal in a wireless communication system, the method comprising: 
            receiving, from a base station, a first message including first information on a carrier frequency of at least one neighbouring cell and second information on a measurement configuration for the at least one neighbouring cell (Kang [0071] Referring to FIG. 14, in step 1401, the terminal performs beam scanning. In other words, the terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station FIG. 14, the terminal can acquire information necessary for the beam scanning before performing the beam scanning.); 
             performing a measurement for the at least one neighbouring cell, based on the first information and the second information (Kang [0071] Referring to FIG. 14, in step 1401, the terminal performs beam scanning. In other words, the terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station)
(Kang [0080] Referring to FIG. 15, in step 1501, the handover determiner receives a measurement report with respect to beam scanning performed by the terminal. The measurement report can include at least one of received signal strengths with respect to scanning beams or a result of comparison between the received signal strengths);
and
            receiving, from the base station, a second message for adding the at least one neighbouring cell (Kang [0080] Referring to FIG. 15, in step 1501, the handover determiner receives a measurement report with respect to beam scanning performed by the terminal. The measurement report can include at least one of received signal strengths with respect to scanning beams or a resu999lt of comparison between the received signal strengths [0100] When the received signal strength difference between the serving beam and the target beam is equal to or greater than the threshold value, and the received signal strength difference between the active beam and the target beam is equal to or greater than the threshold value, the control unit 1730 determines a handover to the target beam and transmits a handover command to the terminal (adding one neighboring cell))


            As to claim 11, Kang teaches a base station in a wireless communication system, comprising:
            a transceiver (Kang Fig. 17 communication unit); and
            a controller configured to (Kang Fig. 17 control unit): control the transceiver to transmit, to a terminal, a first message including first information on a carrier frequency of at least one neighbouring cell and second information on a measurement configuration for the at least one neighbouring cell (Kang [0071] Referring to FIG. 14, in step 1401, the terminal performs beam scanning. In other words, the terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station FIG. 14, the terminal can acquire information necessary for the beam scanning before performing the beam scanning.);
control the transceiver to receive, from the terminal, a measurement report including a measurement result of the at least one neighbouring cell (Kang [0071] Referring to FIG. 14, in step 1401, the terminal performs beam scanning. In other words, the terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station Kang [0080] Referring to FIG. 15, in step 1501, the handover determiner receives a measurement report with respect to beam scanning performed by the terminal. The measurement report can include at least one of received signal strengths with respect to scanning beams or a result of comparison between the received signal strengths)
and 
            control the transceiver to transmit, to the terminal, a second message for adding the at least one neighbouring cell based on the measurement report (Kang [0080] Referring to FIG. 15, in step 1501, the handover determiner receives a measurement report with respect to beam scanning performed by the terminal. The measurement report can include at least one of received signal strengths with respect to scanning beams or a resu999lt of comparison between the received signal strengths [0100] When the received signal strength difference between the serving beam and the target beam is equal to or greater than the threshold value, and the received signal strength difference between the active beam and the target beam is equal to or greater than the threshold value, the control unit 1730 determines a handover to the target beam and transmits a handover command to the terminal (adding one neighboring cell)) wherein the second information includes information for beam measurement (Kang [0068] the terminal 1330 can be provided with information necessary for beam scanning by the serving base station 1321. For example, the information necessary for beam scanning can include at least one of a point in time for beam scanning (for example, period and frame number), a location of resources in which the scanning beam is transmitted, the number of the types of scanning beams, the number of beams, and a list of scanning beam identifiers. The information necessary for beam scanning can be provided at an initial entrance or through periodic signaling)


            As to claim 16, Kang teaches terminal in a wireless communication system, comprising: a transceiver; and a controller configured to: 
            control the transceiver to receive, from a base station, a first message including first information on a carrier frequency of at least one neighbouring cell and second information on a measurement configuration for the at least one neighbouring cell (Kang [0071] Referring to FIG. 14, in step 1401, the terminal performs beam scanning. In other words, the terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station FIG. 14, the terminal can acquire information necessary for the beam scanning before performing the beam scanning.);
(Kang [0071] Referring to FIG. 14, in step 1401, the terminal performs beam scanning. In other words, the terminal measures received signal strengths for the scanning beams of a serving base station and at least one neighboring base station)

            control the transceiver to transmit, to the base station, a measurement report including a measurement result of the at least one neighbouring cell (Kang [0080] Referring to FIG. 15, in step 1501, the handover determiner receives a measurement report with respect to beam scanning performed by the terminal. The measurement report can include at least one of received signal strengths with respect to scanning beams or a result of comparison between the received signal strengths and 
control the transceiver to receive, from the base station, a second message for adding the at least one neighbouring cell.  


	As to claim 2, Kang teaches the method of claim 1, wherein the second message includes system information of another base station associated with the at least one neighbouring cell (Kang [0065] In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. The scanning beams of the target base station 1322 are called candidate beams. In steps 1303 and 1305, the terminal 1330 performs beam scanning with respect to the serving base station 1321 and the target base station 1322. In this case, each of the scanning beams provides a base station identifier and a beam identifier (system information of another base station))

Claims 7, 12 and 17 are rejected for the same reasons stated in claim 2.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Balachandran et al. (Pub. No.: 2004/0185864), herein Balachandran.

            	As to claim 3, Kang teaches a method of claim 1, 

            Kang does not teach 

            wherein the information for the beam measurement is associated with a physical broadcast channel (PBCH).  

            However Balachandran does teach

            wherein the information for the beam measurement is associated with a physical broadcast channel (PBCH) (Balachandran [0013] In cellular systems, mobile stations are required to measure at least one broadcast channel's signal strength (RXLEV) for sectors/cells specified on a neighbor list)

               It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kang and Balachandran, because Balachandran teaches us in order to facilitate handovers we need to measure the broadcast channel or BCCH carrier signal strength.

Claims 8, 13 and 18 are rejected for the same reasons stated in claim 3.

Claims 4, 5, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Chandramouli et al. (WO 2016/118117), herein Chandramouli.

            As to claim 4, Kang teaches the method of claim 1, 

            Kang does not teach

wherein the base station supports evolved universal terrestrial radio access (E- UTRA), and wherein the another base station supports new radio (NR), and wherein the first message and the second message are a radio resource control (RRC) message

            However Chandramouli does teach

            wherein the base station supports evolved universal terrestrial radio access (E- UTRA), and wherein the another base station supports new radio (NR), and wherein the first message and the second message are a radio resource control (RRC) message (Chandramouli Fig 3 LTE (E-UTRA) and 5G (NR) and [0076] dual-connectivity (DC), radio-resource-control (RRC) signalling may be provided by only a master evolved Node B (MeNB) to a UE. The MeNB may be responsible to set up DC)

            It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kang and Chandramouli, because Chandramouli teaches us [0089] the present invention may improve mobility robustness with inter RAT. For example, when the UE loses 5G coverage, the UE may still have an RRC connection in LTE.

Claims 9, 14 and 19 are rejected for the same reasons stated in claim 4.

	As to claim 5, the combination of Kang and Chandramouli teach the method of claim 4, further comprising: transmitting, to the terminal, a request message requesting a capability of the terminal for a radio access technology type (Chandramouli [0087] With the first method, an eNB (of the network) triggers the UE to perform 5G measurements (request capability for a RAT type)  including a dual connectivity of the E- UTRA and the NR (Chandramouli [0069] the network may initiate dual connectivity); and receiving, from the terminal, a response message including information on the capability of the terminal for the dual connectivity (Chandramouli [0084] When the UE is registered for LTE with the common core network (via a cMGW, for example), the UE may indicate the UE's preference for 5G services to the core network)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kang and Chandramouli for the same reasons stated in claim 4.
Claims 10, 15 and 20 are rejected for the same reasons stated in claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467